Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AND

AMENDMENT NO. 2 TO PLEDGE AND SECURITY AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO PLEDGE AND
SECURITY AGREEMENT, dated as of August 23, 2006 (this “Amendment”), among JARDEN
CORPORATION, a Delaware corporation (the “Borrower”) and Canadian Imperial Bank
of Commerce (“CIBC”), as Administrative Agent (as defined below), on behalf of
each Lender executing a Lender Consent (as defined below), amends certain
provisions of (i) the CREDIT AGREEMENT, dated as of January 24, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers (each
as defined therein) party thereto from time to time, CIBC, as administrative
agent for the Lenders and the L/C Issuers (in such capacity, and as agent for
the Secured Parties under the Collateral Documents, together with its successors
in such capacity, the “Administrative Agent”), CITICORP USA, INC., as
syndication agent for the Lenders and the L/C Issuers, and BANK OF AMERICA,
N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST BANK, as co-documentation
agents for the Lenders and L/C Issuers and (ii) the PLEDGE AND SECURITY
AGREEMENT, dated as of January 24, 2005 (as amended, supplemented, restated or
otherwise modified from time to time, the “Pledge and Security Agreement”),
among the Borrower, as a Grantor, each other Grantor from time to time party
thereto, and the Administrative Agent. Unless otherwise specified herein, all
capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Credit Agreement or the Pledge and Security Agreement, as the
context requires.

WITNESSETH:

WHEREAS, the Borrower and its Subsidiaries desire to enter into certain
receivables securitization transactions, including but not limited to
(i) transactions pursuant to that certain Receivables Contribution and Sale
Agreement, dated on or about August 24, 2006, among The Coleman Company, Inc.
and Sunbeam Products, Inc., as originators, and Jarden Receivables, LLC, as
Buyer and (ii) transactions pursuant to that certain Loan Agreement, dated on or
about August 24, 2006, among Jarden Receivables, LLC, as borrower, the Borrower,
as initial servicer, Three Pillars Funding LLC, as lender, and SunTrust Capital
Markets, Inc., as administrator, for the purpose of effecting a securitization
of certain of the Borrower’s and its Subsidiaries’ accounts receivable (the
“Securitization Transactions”); and

WHEREAS, the Borrower desires to consummate certain additional transactions as
set forth on Annex 1 hereto (collectively, the “PM Acquisition”); and

WHEREAS, the Borrower desires to (i) extend and increase its ability to incur
Permitted Restructuring Charges pursuant to the Credit Agreement, (ii) increase
its ability to retain Net Proceeds from certain Equity Issuances pursuant to the
Credit Agreement and (iii) increase the amount of Indebtedness permitted to be
incurred under Factoring Agreements; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to permit the Securitization Transactions,
waive the requirement of 30 days prior written notice of the PM Acquisition,
consent to the PM Acquisition, release their liens on certain of the Collateral
to be sold pursuant to the Securitization Transactions, and further amend the
Credit Agreement and the Pledge and Security Agreement as set forth herein; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
consents, waivers and amendments set forth herein; and

 

1



--------------------------------------------------------------------------------

WHEREAS, each Lender party to a Lender Consent (collectively constituting the
Required Lenders) (the “Consenting Lenders”) and the Administrative Agent agree,
subject to the limitations and conditions set forth herein, to waive the
requirement of 30 days prior written notice of the PM Acquisition, to consent to
the PM Acquisition, to release their liens on certain of the Collateral to be
sold pursuant to the Securitization Transactions and to further amend or
otherwise modify the Credit Agreement to permit the Securitization Transactions
as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Consents and Waivers

(a) Waiver. Effective as of the Effective Date (as defined below) and subject to
the satisfaction of the conditions set forth in Section 4 (Conditions to
Effectiveness) hereof, the Consenting Lenders and the Administrative Agent
hereby waive the requirement that the Agents shall have received at least 30
days’ prior written notice of the PM Acquisition.

(b) Consent to PM Acquisition. Effective as of the Effective Date and subject to
the satisfaction of the conditions set forth in Section 4 (Conditions to
Effectiveness) hereof, the Consenting Lenders and the Administrative Agent
hereby consent to the PM Acquisition; provided, that at the time of the PM
Acquisition and after giving effect thereto:

(i) no Default or Event of Default shall have occurred and be continuing and all
representations and warranties contained in Article V (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects;

(ii) the Borrower shall have furnished to the Agents (A) pro forma historical
financial statements as of the end of the most recently completed fiscal year of
the Borrower and most recent interim fiscal quarter, if applicable giving effect
to the PM Acquisition and (B) a Compliance Certificate prepared on a historical
pro forma basis as of the date of the most recent date for which financial
statements have been furnished pursuant to Section 6.01(a) or (b) (Financial
Statements) giving effect to the PM Acquisition, which certificate shall
demonstrate that no Default or Event of Default would exist immediately after
giving effect thereto;

(iii) promptly following the consummation of the PM Acquisition, PM and each of
its Subsidiaries shall be a direct or indirect, wholly-owned Subsidiary of the
Borrower;

(iv) promptly following the consummation of the PM Acquisition, the Borrower
shall have provided to the Administrative Agent a copy of each PM Acquisition
Document certified as being complete and correct by a Responsible Officer of the
Borrower; and

(v) the Borrower shall have complied with the provisions of Section 6.14 (New
Subsidiaries and Pledgors) and Section 6.15 (Collateral Access Agreements and
Bailee’s Letters), including with respect to any new assets acquired, no later
than 40 days after the closing of the PM Acquisition.

 

2



--------------------------------------------------------------------------------

Section 2. Certain Amendments to the Credit Agreement. As of the Effective Date:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such Section 1.01
(and the following definitions shall replace in their entirety existing
definitions for the corresponding terms in such Section 1.01):

“Aggregate Outstanding Securitization Amount” means, on any date of
determination, the sum of all Outstanding Securitization Amounts with respect to
all Permitted Receivables Financings.

“Closing Related Documents” means, collectively, (i) the Sponsor Equity
Documents, (ii) the AHI Acquisition Documents, (iii) from and after the First
Amendment Effective Date, each Local Credit Facility Guaranty, (iv) from and
after the Second Amendment Effective Date, the THG Acquisition Documents, and
(v) from and after the Fifth Amendment Effective Date, the PM Acquisition
Documents.

“Collection Account” shall have the meaning given to such term in the
Securitization Facility Documents.

“Fifth Amendment” means that certain Amendment No. 5 to this Agreement, dated as
of August 23, 2006, among the Borrower and the Administrative Agent.

“Fifth Amendment Effective Date” means the date on which the Fifth Amendment
shall become effective in accordance with its terms.

“Guarantors” means, collectively or individually as the context may indicate,
each Domestic Subsidiary of the Borrower (after giving effect to the AHI
Acquisition, the THG Acquisition, and the PM Acquisition) and each other Person,
in each case, that is or becomes a party to the Guaranty; provided, that no
Securitization Entity shall be considered a Guarantor hereunder.

“Outstanding Securitization Amount” means, with respect to any Permitted
Receivables Financing on any date of determination, the sum, without
duplication, of (i) the aggregate unrecovered purchase price for Receivables and
Related Assets sold by all Securitization Entities pursuant to such Permitted
Receivables Financing and (ii) the aggregate principal amount of Indebtedness
incurred by all Securitization Entities pursuant to such Permitted Receivables
Financing (except for any Indebtedness payable to the Borrower or any Subsidiary
of the Borrower, other than a Securitization Entity, under a deferred purchase
price note or similar instrument).

“Permitted Receivables Financing” means the Securitization Facility or any other
transaction or series of transactions that may be entered into by the Borrower,
any Subsidiary of the Borrower or a Securitization Entity pursuant to which the
Borrower or such Subsidiary or such Securitization Entity may, pursuant to
customary terms, sell, convey or otherwise transfer to, or grant a security
interest in for the benefit of, (i) a Securitization Entity or the Borrower or
any Subsidiary which subsequently transfers to a Securitization Entity (in the
case of a transfer by the Borrower or such Subsidiary) and (ii) any other Person
(in the case of transfer by a Securitization Entity), any Receivables and
Related Assets (whether now existing or arising or acquired in the future) of
the Borrower or any Subsidiary of the Borrower which arose in the ordinary
course of business of the Borrower or such Subsidiary, and any assets related
thereto, including books, records, and supporting obligations, contracts and
other rights relating thereto, which are customarily transferred or in respect
of which security interests are customarily granted in

 

3



--------------------------------------------------------------------------------

connection with asset securitization transactions involving accounts receivable;
provided, however, that the Aggregate Outstanding Securitization Amount shall
not at any time exceed $250,000,000.

“Permitted Restructuring Charges” means restructuring charges, determined in
accordance with GAAP, to achieve cost savings and synergies, including such
restructuring charges in conjunction with Permitted Acquisitions (including the
AHI Acquisition, the THG Acquisition and the PM Acquisition) and the Jarden
Corporate Restructurings (as defined in the Third Amendment).

“PM Acquisition” has the meaning set forth on Schedule VI hereto.

“PM Acquisition Agreements” has the meaning set forth on Schedule VI hereto.

“PM Acquisition Documents” has the meaning set forth on Schedule VI hereto.

“Receivables and Related Assets” means obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services, together with
(a) all interest in any goods, merchandise or insurance (including returned
goods or merchandise) relating to any sale giving rise to such obligations;
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such obligations, whether pursuant to the contract related to
such obligations or otherwise, together with all financing statements describing
any collateral securing such obligations; (c) all rights to payment of any
interest, finance charges, freight charges and other obligations related
thereto; (d) all supporting obligations, including but not limited to, all
guaranties, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations whether
pursuant to the contract related to such obligations or otherwise; (e) all
contracts, chattel paper, instruments and other documents, books, records and
other information (including, without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
relating to such obligations; (f) any other property and assets that in
accordance with market requirements at the time thereof are sold, transferred or
pledged pursuant to receivables conduit securitization transactions and
(g) collections and proceeds with respect to the foregoing.

“Securitization Entity” means any Subsidiary of the Borrower or any other
corporation, trust or entity that is exclusively engaged in Permitted
Receivables Financings and activities relating directly thereto, and conducts no
other operating business.

“Securitization Facility” means that certain Loan Agreement, dated on or about
August 24, 2006, among Jarden Receivables, LLC, as borrower, the Borrower, as
initial servicer, Three Pillars Funding LLC, as lender and SunTrust Capital
Markets, Inc., as administrator (the “Securitization Administrator”), and any
renewals or extensions thereof.

“Securitization Facility Documents” means (i) that certain Receivables
Contribution and Sale Agreement, dated on or about August 24, 2006, between the
Originators (as defined therein) and Jarden Receivables, LLC, as buyer, (ii) the
Securitization Facility, and (iii) the Securitization Intercreditor Agreement
and each agreement, document and certificate related thereto, and any renewals
or extensions thereof.

“Securitization Intercreditor Agreement” means that certain Intercreditor
Agreement, dated on or about August 24, 2006 among the Administrative Agent, the
Securitization Administrator and the other parties thereto.

 

4



--------------------------------------------------------------------------------

(b) The defined term “Consolidated Funded Indebtedness” in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the proviso in such
definition and inserting the following in lieu thereof:

provided, that neither (i) Prior-Acquisition Earn-Outs and Permitted Acquisition
Earn-Outs nor (ii) any Indebtedness permitted pursuant to Section 7.03(n)
(Indebtedness) hereof shall be considered “Consolidated Funded Indebtedness” for
purposes of the Credit Agreement and the other Loan Documents.

(c) Clause (b)(viii) of the defined term “Consolidated EBITDA” in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(viii) Permitted Restructuring Charges paid in cash in an aggregate amount not
to exceed $70,000,000 and non-recurring, non-cash Permitted Restructuring
Charges, in each case, to the extent incurred on or prior to June 30, 2008,

(d) Clause (iii) of the defined term “Excess Cash Flow” in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by inserting “(A)” immediately
after “(iii)”, deleting the word “and” immediately preceding sub-clause
(K) thereof, amending and restating sub-clauses (H) and (K) thereof in their
entirety to read as follows, and adding new sub-clause (L) as follows:

(H) in the case of the 2005, 2006 and 2007 fiscal years of the Borrower, the
amount of cash Permitted Restructuring Charges during such period that are paid
or accrued in an aggregate amount not to exceed $70,000,000 in the aggregate for
such periods;

(K) cash used during such period to consummate a Permitted Acquisition to the
extent not financed with the proceeds of long-term Indebtedness, Indebtedness
permitted pursuant to Section 7.03(n) (Indebtedness) hereof, Equity Issuances or
other proceeds from a financing transaction that would not be included on
Consolidated EBITDA; and

(L) solely with respect to the 2006 fiscal year of the Borrower, any amounts
paid on or prior to February 6, 2007 (or such later date as the Agents may
agree, in any case not later than March 15, 2007) in respect of working capital
adjustments related to the PM Acquisition.

(e) The first paragraph of the defined term “Permitted Acquisition” in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the words “and (iii)” and inserting “, (iii) the PM Acquisition
(provided, that in the case of the PM Acquisition, the Borrower shall have
complied with each of the conditions set forth in Section 1(b) of the Fifth
Amendment) and (iv)” in lieu thereof.

(f) Clause (viii) of the defined term “Permitted Acquisition” in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by replacing the words
“AHI Acquisition” with the words “AHI Acquisition, the THG Acquisition, the PM
Acquisition”.

(g) Clause (ii) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended by replacing “$40,000,000” with “$100,000,000” in
sub-clause (A) of the proviso found in such section.

(h) Clause (iii) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended by amending and restating sub-clause (x) thereof in
its entirety to read as follows:

(x) each Disposition (other than Dispositions permitted under clauses
(a) through (g) and clause (i) of Section 7.05 (Dispositions) and

 

5



--------------------------------------------------------------------------------

(i) Clause (iv) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended by replacing the words “and (k)” in the third line
of such clause with the words “, (k) and (n)”.:

(j) Section 6.04 (Payment of Obligations) of the Credit Agreement is hereby
amended by replacing the words “all its obligations and liabilities,” in the
first sentence thereof with the words “all its obligations and liabilities,
other than obligations and liabilities of any Securitization Entity,”.

(k) Section 6.13 (Conduct of Business; Maintain Principal Line of Business) of
the Credit Agreement is hereby amended by replacing the word “Continue” at the
beginning of such section with the words “Except with respect to a
Securitization Entity, continue”.

(l) Section 6.14 (New Subsidiaries and Pledgors) of the Credit Agreement is
hereby amended by adding the following as clause (c) thereof:

(c) Notwithstanding anything contained in Section 6.14(a) above, no
Securitization Entity shall be required at any time (i) to be a Guarantor
hereunder or (ii) to comply with any of the provisions of Section 6.14(a);
provided, that the Borrower or any Guarantor holding the Stock or Stock
Equivalents of any Subsidiary that is a Securitization Entity shall be required
to deliver to the Administrative Agent the certificates evidencing the Stock or
Stock Equivalents of such Securitization Entity owned by such Person; and
provided, further, that in the event any such Subsidiary ceases at any time to
be a Securitization Entity, not later than 30 days after such Subsidiary ceases
to be a Securitization Entity (or such later date as may be agreed by the
Agents), such Subsidiary shall comply with the provisions of Section 6.14(a),
unless such Securitization Entity is an Immaterial Subsidiary.

(m) Section 6.18(a) (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement is hereby amended by replacing the words “Foreign Subsidiary or
Immaterial Subsidiary” in the first sentence thereof with the words “Foreign
Subsidiary, Immaterial Subsidiary or Securitization Entity” and by deleting the
period at the end of such section and inserting the following in lieu thereof:

; provided, further, that notwithstanding the foregoing, the provisions of this
Section 6.18(a) shall not apply to the Collection Account.

(n) Section 6.18(b) (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement is hereby amended by replacing the words “Foreign Subsidiary or
Immaterial Subsidiary” in the first sentence thereof with the words “Foreign
Subsidiary, Immaterial Subsidiary or Securitization Entity”.

(o) Section 7.01 (Liens) of the Credit Agreement is hereby amended by deleting
the word “and” at the end of clause (q) thereof, replacing the “.” at the end of
clause (r) thereof with “; and”, and adding a new clause (s) as follows:

(s) Liens on (i) the assets of a Securitization Entity securing Indebtedness
owing by any Securitization Entity pursuant to any Permitted Receivables
Financing and (ii) any right, title and interest of any Originator (as such term
is defined in the Securitization Facility Documents) in any Receivables and
Related Assets transferred or intended to be transferred by such Originator
pursuant to the Securitization Facility Documents.

 

6



--------------------------------------------------------------------------------

(p) Section 7.02 (Investments) of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (n) thereof, changing clause
(o) thereof to clause (p) and adding the following new clause (o) immediately
before such clause (p):

(o) Investments made or arising under or in connection with a Permitted
Receivables Financing; provided, that the cash component of such Investments
shall not exceed an aggregate principal amount of $275,000 at any time
outstanding; and

(q) Clause (m) of Section 7.03 (Indebtedness) is hereby amended and restated in
its entirety to read as follows:

(m) Indebtedness arising under Factoring Arrangements in an aggregate
outstanding principal amount not to exceed $40,000,000;

(r) Section 7.03 (Indebtedness) of the Credit Agreement is hereby further
amended by changing clause (n) thereof to clause (o) and adding the following
new clause (n) immediately before such clause (o):

(n) Indebtedness incurred by any Securitization Entity and arising under or in
connection with a Permitted Receivables Financing; and

(s) Section 7.05 (Dispositions) of the Credit Agreement is hereby amended by
changing clause (i) thereof to clause (j) and adding the following new clause
(i) immediately before such clause (j):

(i) the sale, transfer, contribution, other disposition or discounting of
Receivables and Related Assets in connection with a Permitted Receivables
Financing; and

(t) Section 7.05(j) (Dispositions) of the Credit Agreement is further amended by
(i) replacing the words “clauses (a) through (h)” in the first sentence thereof
with the words “clauses (a) through (i)” and (ii) replacing the words “clause
(i)” in the first sentence thereof with the words “clause (j)”.

(u) Section 7.06(a) (Lease Obligations; Sale/Leasebacks) of the Credit Agreement
is hereby amended by deleting the word “and” at the end of clause (i) thereof,
replacing the period at the end of clause (ii) thereof with “; and”, and adding
the following new clause (iii):

(iii) Capital Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets; provided, that any Indebtedness incurred under any
such lease or obligation must be permitted pursuant to Section 7.03(d)
(Indebtedness).

(v) Section 7.10 (Transactions with Affiliates) of the Credit Agreement is
hereby amended by replacing the words “and (c)” with the words “(c) pursuant to
a Permitted Receivables Financing and (d)”.

 

7



--------------------------------------------------------------------------------

(w) Section 7.11 (Burdensome Agreements) of the Credit Agreement is hereby
amended by deleting the words “and (iii)” and inserting the following in lieu
thereof:

, (iii) Contractual Obligations pursuant to any Permitted Receivables Financing,
(including restrictions or conditions imposed on a Securitization Entity, other
than on the pledge of the Stock of such Securitization Entity to secure the
Secured Obligations pursuant to the Loan Documents); provided, that in each case
such Contractual Obligations are reasonably acceptable to the Agents (it being
agreed that the Contractual Obligations specified in the Securitization Facility
Documents are acceptable to the Agents) and (iv)

(x) Clause (i) of Section 8.01(e) (Cross-Default) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(i) The Borrower or any Subsidiary, other than a Securitization Entity,
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness or
Contingent Obligation (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Contingent Obligation having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) or more than the Threshold Amount, or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Contingent Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, (x) with respect to Indebtedness incurred other than in connection
with a Permitted Receivables Financing, such Indebtedness to be demanded or to
become due or to be repurchased or redeemed (automatically or otherwise) prior
to its stated maturity, or (y) in the case of any Permitted Receivables
Financing, terminate, or permit the termination of, such Permitted Receivables
Financing by any purchaser or lender thereunder prior to the scheduled
termination date thereof), or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded; or

(y) Section 8.01(g) (Inability to Pay Debts; Attachment) of the Credit Agreement
is hereby amended by replacing the words “The Borrower or any Subsidiary” in the
first sentence thereof with the words “The Borrower or any Subsidiary, other
than a Securitization Entity,”.

(z) Section 8.01(h) (Judgments) of the Credit Agreement is hereby amended by
replacing the words “There is entered against the Borrower or any Subsidiary” in
the first sentence thereof with the words “There is entered against the Borrower
or any Subsidiary, other than a Securitization Entity,”.

(aa) Schedule VI (PM Acquisition) is hereby added to the Credit Agreement on the
page immediately following Schedule V (Coleman IRB Leases), in the form attached
hereto as Annex 1.

Section 3. Amendments to Pledge and Security Agreement. As of the Effective
Date:

(a) Section 1.1(c) (Definitions) of the Pledge and Security Agreement is hereby
amended by inserting the following definitions in such Section 1.01 in the
appropriate place to preserve the alphabetical order of the definitions in such
Section 1.01 (and the following definitions shall replace in their entirety
existing definitions for the corresponding terms in such Section 1.01):

 

8



--------------------------------------------------------------------------------

“Purchased Property” means (i) the Receivables and Related Assets of any Grantor
now owned or hereafter existing that are sold, contributed, pledged or otherwise
transferred or purported to be sold, contributed, pledged or otherwise
transferred, in each instance, by such Grantor in connection with a Permitted
Receivables Financing and (ii) each of the collection accounts of such Grantor
into which proceeds of Receivables and Related Assets are deposited in
connection with such Permitted Receivables Financing; provided, however, that
the inclusion of each of such collection accounts as “Purchased Property” is not
intended to include cash collections and other cash proceeds deposited in such
collection accounts that are not cash collections and proceeds related to such
Receivables and Related Assets.

(b) The defined term “Excluded Property” in Section 1.1(c) (Definitions) of the
Pledge and Security Agreement is hereby amended by deleting the words “and (vi)”
and inserting “, (vi) all Purchased Property and (vii)” in lieu thereof.

Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Agents shall have received each of the following,
dated as of the Effective Date (unless otherwise agreed to by the Agents), in
form and substance satisfactory to Agents:

(i) this Amendment duly executed by the Borrower and the Administrative Agent;

(ii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

(iii) the Acknowledgment and Consents, in the form attached hereto as Exhibit B
(each, a “Lender Consent”), executed by the Consenting Lenders;

(iv) a copy of the notice, duly executed and delivered by a Responsible Officer
of the Borrower (or by an authorized attorney at Kane Kessler, P.C., counsel to
the Borrower), to each Local Agent in respect of each outstanding Local Credit
Facility pursuant to the requirements of Section 5.4(c) (Matters Relating to
Loan Documents) of the Local Credit Facility Intercreditor Agreement, pursuant
to which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Agents that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Effective Date; and

(v) such additional documentation as the Consenting Lenders may reasonably
require prior to the execution and delivery of this Amendment to the Borrower by
the Administrative Agent.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Required Lenders prior to the execution and
delivery of this Amendment to the Borrower by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranties shall have been
true and correct in all material respects as of such earlier date; provided,
however, that references therein to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended by this Amendment and after giving
effect to the waivers and consents set forth herein; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

Section 5. Certain Covenants and Agreements.

(a) Securitization Facility Documents. The Borrower hereby covenants and agrees
to deliver to the Administrative Agent, promptly upon consummation of the
Securitization Facility, a copy of each Securitization Facility Document,
certified as complete and correct by a Responsible Officer of the Borrower.

(b) Consenting Lender Fees. The Borrower hereby covenants and agrees to pay to
the Administrative Agent for the account of each Consenting Lender for which the
Administrative Agent shall have received (by facsimile or otherwise) an executed
Lender Consent on or prior to 5:00 PM New York time on Thursday, August 17, 2006
(or such later date as the or time as the Administrative Agent and the Borrower
may agree), an amendment fee in Dollars equal to 0.05% of the aggregate
principal amount of the Commitments and Term Loans provided by each such
Consenting Lender, due and payable to the Administrative Agent no later than one
(1) Business Day following the Effective Date.

(c) Certain Post-Closing Covenants. The Borrower hereby covenants and agrees
that it shall deliver or cause to be delivered to the Administrative Agent the
documents described below, in form and substance reasonably satisfactory to the
Administrative Agent, and/or take such other actions described below, in a
manner reasonably acceptable to the Administrative Agent, on or prior to the
dates set forth below:

(i) Promptly after the Effective Date, and in no event more than twenty
(20) Business Days after the Effective Date (or such later date as the
Administrative Agent may agree), the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that the
relevant Local Credit Facility Documents in respect of each outstanding Local
Credit Facility shall have been amended or otherwise modified on the same terms
as set forth in this Amendment (subject, if applicable, to only those
modifications as are required by applicable law); and

(ii) Promptly after the Effective Date, and in no event more than forty
(40) days after the consummation of the PM Acquisition (or such later date as
the Administrative Agent may agree), the Borrower shall deliver to the
Administrative Agent a favorable opinion of Kane Kessler, P.C., counsel to the
Loan Parties, in form and substance reasonably satisfactory to the Agents,
addressed to the Agents and the Lenders and addressing such matters as the
Agents may request pursuant to Section 6.14 (New Subsidiaries and Pledgors) of
the Credit Agreement.

 

10



--------------------------------------------------------------------------------

Section 6. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party.

(b) This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity).

Section 7. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except with respect to the consents and waivers set forth in Section 1
(Consents and Waivers) and to the extent amended hereby, the Credit Agreement
and all of the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c) Except with respect to the consents and waivers set forth in Section 1
(Consents and Waivers) and to the extent amended or otherwise modified hereby,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any Default or Event of Default or any right, power, privilege or
remedy of any Agent, any Lender or any L/C Issuer under the Credit Agreement or
any Loan Document, or constitute a waiver of any provision of the Credit
Agreement or any Loan Document.

(d) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

Section 8. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents for all reasonable fees, costs and out-of-pocket expenses due and
payable by the Borrower pursuant to the Loan Documents, including such costs and
expenses (including Attorney Costs) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment.

Section 9. Release of Certain Collateral. By executing and delivering a Lender
Consent, each Consenting Lender authorizes and directs the Administrative Agent
to (a) release any Lien held by the Administrative Agent for the benefit of the
Lenders, the L/C Issuers and the other Secured Parties on all of the Receivables
and Related Assets sold, contributed or otherwise transferred or to be sold,
contributed or otherwise transferred by the Borrower or any Subsidiary of the
Borrower pursuant to the Securitization Facility Documents and (b) execute and
deliver or file such partial release statements and do such other things, in
each case, as are necessary to effectuate the release of the Liens contemplated
by this Amendment promptly upon the occurrence of the Effective Date.

 

11



--------------------------------------------------------------------------------

Section 10. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 11. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 12. Severability. The fact that any term or provision of this Agreement
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION,

as Borrower

By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Executive Vice President of Finance and
Treasurer

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent

By:  

/s/ Cedric M. Henley

Name:   Cedric M. Henley Title:   Managing Director By:  

/s/ Leonardo Fernandez

Name:   Leonardo Fernandez Title:   Executive Director